Citation Nr: 1728587	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-23 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	Benjamin Walters, Esq.


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1973. 

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the case was subsequently transferred to the Atlanta, Georgia, RO.  

In August 2014, the Board remanded the claims for additional development and adjudicative action.  The case was returned to the Board for further appellate review.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Service connection for hypertension and gout were previously considered and denied in an August 2008 rating decision, and the Veteran did not appeal that prior decision. 

2.  The additional evidence since submitted or otherwise obtained is either cumulative or redundant of evidence already of record and previously considered or does not relate to an unestablished fact necessary to substantiate the claims. 



CONCLUSIONS OF LAW

1.  The August 2008 rating decision that denied service connection for hypertension and gout became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  New and material evidence not having been received, service connection for hypertension and gout is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104 (d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify & Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2016). 

The Veteran was provided a VCAA notice letter regarding his petition to reopen his claims for hypertension and gout, in September 2009.  The letter duly advised him of what evidence was required to substantiate this claim and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  The letter also provided notice regarding the "downstream" disability rating and effective date elements of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

As well, the September 2009 letter provided notice specifically responsive to his petition to reopen his claims for service connection for hypertension and gout.  He was informed that new evidence must be evidence that was submitted to VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The duty to assist provisions of the VCAA have also been met.  The claims file contains service treatment records (STRs) and post-service treatment records.  The Veteran was provided an examination in response to his petition to reopen his claims for service connection for hypertension, but not for his gout.  However, VA is not required to provide an examination for a petition to reopen a previously-denied claim unless it is first reopened.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(4)(iii); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003)(holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542 (1996)(holding that unless new and material evidence has been submitted, the duty to assist does not attach); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007)(holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim when claimant had not presented new and material evidence). 

Finally, the Veteran and his attorney have not made the RO or the Board aware of any additional evidence still needing to be obtained in order to fairly decide these claims.  They have been given ample opportunity to present evidence and argument in support of these claims. 

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of this claim has been obtained and it is ripe for appellate review.  VA has complied with all procedural due process requirements.  See 38 C.F.R. § 3.103 (2016).

Merits of the Claims

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c).  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the August 2008 rating decision, which denied service connection for hypertension and gout, the pertinent evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records, and private treatment records.  Service treatment records showed no complaints, treatment, or diagnoses of hypertension, and gout.  Post service treatment records reflected diagnoses of hypertension and gout.

The RO determined that there was no evidence of hypertension, or gout, caused by or aggravated by service because there was no evidence of in-service treatment for such disabilities and the disabilities were not chronic, manifesting to a compensable degree within one year after service.  The Veteran was properly notified of the August 2008 rating decision in August 2008, but did not enter a notice of disagreement (NOD) within one year of notice of the August 2008 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103

The Veteran has not presented evidence since the August 2008 rating decision that relates to an unestablished fact necessary to substantiate the claims for service connection for hypertension, and gout.  Since the August 2008 rating decision, the evidence received into the record includes post service treatment records, private physician statements, VA examinations, Social Security Administration (SSA) records and personal statements from the Veteran.

The Veteran asserts that his hypertension, and gout are attributable to his military service.  The evidence of record notes the Veteran's statements that he developed both hypertension and gout from his military service.  The post service treatment records also reflect the Veteran's treatment for hypertension, and gout.  However, VA medical treatment records only reflect the Veteran's diagnoses and treatment for hypertension and gout since 2004.  See Veterans Benefits Management System (VBMS) electronic record, labeled "MTR Government Facility" and received in January 2008 & September 2009).

While the evidence submitted in connection with his claims are new, in that it was not previously of record, it is not material as it does not show that the Veteran's hypertension and gout are attributable to his military service.  In December 2013, VA afforded the Veteran an examination for hypertension that he contended was caused by his service connected diabetes.  The VA physician noted the Veteran's statement that he has had hypertension since the 1970s, but stopped taking his medication and did not resume treatment until 2004.  However, the VA physician opined that the Veteran's hypertension is not caused by his service-connected diabetes because his hypertension predates his diabetes (diagnosed in 2012).  Based on these facts, the examiner concluded that the Veteran's hypertension was not caused or aggravated by the Veteran's service-connected diabetes.  See the December 2013 VA examination report.  

The Board acknowledges the Veteran's statements that he was diagnosed with hypertension and gout in the 1970s.  However, despite the "low threshold" announced in Shade, the Board must still consider whether this evidence could reasonably substantiate the claims, if the claims were reopened, including by triggering VA's duty to obtain a VA examination.  The evidence of record is silent as to any diagnoses of hypertension or gout prior to 2004, and the Veteran is not competent to provide a nexus opinion as to the relationship between his current disabilities and his service.  For these reasons, the Veteran's assertions, alone, are insufficient to support reopening his previously denied claims for service connection for hypertension, and gout.

The evidence received was not material, and therefore the Veteran's claims are not reopened.  As the claims are not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the appeal to reopen the claims for service connection for hypertension and gout are denied. 




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


